UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-4720


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

BEVERLY ALLEN BAKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00237-D-1)


Submitted:   April 30, 2015                      Decided:    May 6, 2015


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Beverly Allen Baker was convicted by a jury of conspiracy

to    distribute    280     grams     or    more    of    cocaine    base    (crack)    in

violation of 21 U.S.C. § 846 (2012), and nine counts of crack

distribution, in violation of 21 U.S.C. § 841 (2012).                             After a

remand of her sentence, the district court resentenced Baker to

360 months of imprisonment.                 Baker appeals, contending that her

sentence is procedurally unreasonable because the district court

miscalculated her Sentencing Guidelines range.                       She contests the

district court’s findings on drug quantities attributed to her

transactions       with      Wayne      Vick,      Malcolm       Dowdy,     and   Michael

Burrell.     Finding no error, we affirm the sentence.

       We review a sentence for reasonableness, applying an abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, 46

(2007).      The    court       first    reviews     for     significant      procedural

error, and if the sentence is free from such error, it then

considers substantive reasonableness.                      Id. at 51.         Procedural

error    includes      improperly          calculating      the     Guidelines      range,

treating the Guidelines range as mandatory, failing to consider

the     18   U.S.C.        § 3553(a)       (2012)    factors,        and    failing    to

adequately explain the selected sentence.                    Id.

       The Government must prove the drug quantity attributable to

the    defendant      by    a   preponderance        of    the     evidence.        United

States v.     Carter,       300 F.3d 415,    425    (4th    Cir.    2002).      The

                                              2
district court may rely on information in the presentence report

unless the defendant shows that the information is inaccurate or

unreliable.        Id.     A district court’s findings on drug quantity

are generally factual in nature and, therefore, are reviewed by

this court for clear error.            Id.       In determining the quantity of

drugs attributable to the defendant, “[w]here there is no drug

seizure or the amount seized does not reflect the scale of the

offense,     the    court     shall    approximate        the    quantity    of   the

controlled     substance.”            U.S.       Sentencing     Guidelines    Manual

§ 2D1.1 cmt. n.5. (2013).

     Baker argues that the evidence of the quantity of crack

attributed    to     her    transactions         with   Wayne   Vick   and   Michael

Burrell was inconsistent and unreliable.                   We have reviewed the

trial testimony provided and that recited by the district court *

and the applicable record and conclude that the court did not

clearly err in its determination of applicable drug quantity,

which resulted in a base offense level of 36.

     Baker also challenges the district court’s attribution of

5.4 kilograms of crack based on purchases from Malcolm Dowdy

when the district court only found 2.4 kilograms at the first

sentencing.        The Government responds that the district court’s

     *
       Baker did not include the original trial testimony of
Michael Burrell in the Joint Appendix, but the district court
quoted it in its sentence justification.



                                             3
finding was supported by a preponderance of the evidence, citing

the supporting trial testimony.

     When       an    original     sentence            is   vacated      in    its    entirety,

“prior sentencing proceedings [are] nullified,” and the district

court conducts resentencing de novo.                         United States v. Muhammad,

478 F.3d 247, 250 (4th Cir. 2007); see Pepper v. United States,

131 S. Ct. 1229, 1251 (2011).                          However, where the sentence is

vacated    in    part       or   for    a    limited        purpose,     the     mandate      rule

“forecloses          relitigation           of    issues      expressly         or    impliedly

decided by the appellate court,” as well as “issues decided by

the district court but foregone on appeal or otherwise waived,

for example because they were not raised in the district court.”

United    States       v.    Susi,      674 F.3d 278,   283    (4th       Cir.    2012)

(internal quotation marks omitted).                           When the court’s opinion

“instructs or permits reconsideration of sentencing issues on

remand,    the       district     court          may    consider    the       issue    de    novo,

entertaining any relevant evidence on that issue that it could

have heard at the first hearing.”                        United States v. Alston, 722
F.3d 603, 606-07 (4th Cir.) (internal quotation marks omitted),

cert. denied, 134 S. Ct. 808 (2013).

     Here,       the    remand         opinion         vacated     the    sentence      in     its

entirety    and       remanded     for       “resentencing         in    accord       with    this

opinion.”       United States v. Baker, 539 F. App’x 299, 306 (4th

Cir. 2013) (No. 12-5025).                    The opinion expressly contemplated

                                                  4
that the district court should make factual findings regarding

the    Government’s    suggested         applicable       quantities,    including

whether    an    increased    amount       for    Dowdy    was   appropriate,     on

remand.    Id. at 302.       The district court’s finding was therefore

fully within the scope of the remand opinion.

       Accordingly,    we    affirm      the     sentence.       We   deny    Baker’s

motions to file a pro se supplemental brief.                     We dispense with

oral    argument    because       the    facts    and   legal    contentions     are

adequately      presented    in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           5